COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00443-CV


Ray Bell                                §   From the County Court

                                        §   of Young County (CV04558)
v.
                                        §   July 17, 2014

Rick C. Ray                             §   Opinion by Justice Walker


                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed as moot.       It is ordered that the appeal is

dismissed as moot and we vacate the trial court’s judgment.



                                   SECOND DISTRICT COURT OF APPEALS

                                   By _/s/ Sue Walker___________________
                                      Justice Sue Walker